Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 12, 2022

                                      No. 04-22-00168-CV

                               IN THE MATTER OF J. E. R-P,

                   From the County Court At Law No 1, Webb County, Texas
                              Trial Court No. 2021JV1000086L1
                          Honorable Hugo Martinez, Judge Presiding


                                         ORDER
        This is an accelerated appeal from an order waiving jurisdiction of the juvenile court and
transferring the juvenile to criminal district court. The court reporter has filed a notification of
late record, requesting an extension to April 29, 2022. We GRANT the court reporter an
extension and ORDER the reporter’s record to be filed by April 29, 2022.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court